Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  applicant's amendments describe “for one or more selected game parameters.... from the threshold proportion of the target population of users [[plurality]] of users,”.  This edit causes the language to say “target population of users of users”, it is believed by examiner that only one “of users” is meant to be within the claims”  Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-6, 8-15 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A method of challenge generation, comprising the steps of:
Using a processor to control
collecting gameplay telemetry data electronically, the gameplay telemetry data comprising values for one or more game parameters, from a plurality of users;
selecting an in-game scenario for which the gameplay telemetry data from a threshold proportion of a target population of users has been collected;
for one or more selected game parameters, identifying a value that does not prevent success in the in-game scenario using the gameplay telemetry data that has been collected from the threshold proportion of a target population of users of users, wherein a first or second selected parameter comprises at least one of performance of a predetermined action, damage dealt, elapsed time, score or event, and wherein the value is identified based on a calculated proportion of success associated with the value; and
generating a user challenge to succeed in the in-game scenario whilst generating a respective value for the one or more selected game parameters, respective value having a respective selected relationship to the identified values of the one or more selected game parameters in which the user challenge is generated for the target population of users, the target population of users being one or more selected from
i. a geographical subset of users;
ii. an age subset of users;
iii a group of friends
iv. a clan or guild;
v. a subset of users of a particular in game character class; and
vi. a subset of users equipped with particular in-game items and/or abilities.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen and paper, as a user could look at gameplay telemetry from a proportion of a particular target population determined mentally, select an in game scenario, identify a value which has not prevented success, and generate a user challenge and a respective value for the game parameters, such as challenging a player to complete a particular mission without jumping more than 10 times after finding telemetry data which has shown someone has completed this in the past.
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g))
The processor of claim 1, as well as Claim 12 additional limitations of a computer readable medium having computer executable instructions adapted to cause a computer system to perform the method, and claim 13 receiver, a scenario selection processor, a value selection processor, and a challenge generation processor are not an integration into a practical application as these are all mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users is extra-solution activity as these extra solution activities are well known data gathering and data output (see MPEP 2106.05(g)), thus they do not amount to significantly more than the abstract idea.
As per the processor of claim 1 as well as the additional limitations of claim 12 of a computer readable medium having computer executable instructions adapted to cause a computer system to perform the method, and claim 13 a receiver, a scenario selection processor, a value selection processor, and a challenge generation processor, these do not amount to significantly more as they are mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not amount to significantly more than the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
The dependent claims of 2-6, 8-11, 14, and 15 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bansi (US 20110281638) in view of Aghdie (US 20170259177).
In claims 1, 12, and 13 Bansi discloses
•	Collecting gameplay telemetry data comprising values for one or more game parameters, from a plurality of users (paragraphs 63-64.  Values are determined for performance metrics from a plurality of users.  It is noted by examiner that the prior art of Bansi only uses telemetry data from a single user at a time for creation of each challenge, however data is collected for multiple users.)
•	Selecting an in game scenario for which telemetry data from a threshold proportion of a target population of users has been collected (paragraphs 65-66 challenge creation module creates a challenge which requires completion of a “task”.  The “task” is the in “game scenario” of the prior art.  paragraph 52 describes “tasks” as “a race, a battle, a fight, a musical performance, a puzzle, and/or other objectives or tasks”.  The “challenge metrics” are based on performance during actual performance of the task by the player issuing the challenge, thus telemetry data has bene collected.  Paragraph 66 describes “the values for the challenge metrics for a challenge may be determined based on a previous performance of the task associated with the challenge by the player”, thus the telemetry data has already been collected before the in game scenario is selected for the challenge.  With respect to “threshold proportion of a target population”, it is noted by examiner that these claims do not claim defining a predetermined threshold proportion, or what differentiates this threshold proportion from the target population, instead simply stating that telemetry data has been received from a threshold proportion.  As such the broadest reasonable interpretation of the limitation is taught by the prior art, as the prior art teaches that a player must pass the test, this player would be the threshold proportion of the target population)
•	For one or more selected game parameters, identifying a value that does not prevent success in the in game scenario using the gameplay telemetry data that has been collected from the threshold proportion of the target population of users and (paragraph 65-66 the “value” is the challenge metrics.  These metrics correspond to the performance metrics determined during actual performance of the task issued by the player issuing the challenge, as such it is a value which does not prevent success, as the previous player succeeded with these metrics.  This value is pulled from the telemetry data that has been collected form the plurality of users, as it is telemetry data from one of the plurality of users whose data has been collected.) wherein a first or second selected parameter comprises one from the list comprising: (it is noted by examiner that as this is a Markush group, only one of these limitations needs to be provided, however the prior art of Bansi has all 5) i. performance of a predetermined action (paragraph 78 “a number of stationary explosives hit”) ii.  Damage dealt (paragraph 5 “damage created”) iii.  Elapsed time (paragraph 5 “lap time”) iv score (paragraph 78 specifically describes “score”) v. event (paragraph 78 “a number of obstacles hit during the task”)
•	Generating a user challenge to succeed in the in game scenario whilst generating a respective value for the one or more selected game parameters, each respective value having a respective selected relationship to the identified values of the one or more selected game parameters (paragraphs 65-68, paragraph 85.  The challenge is created as per paragraphs 65-68 and then communicated to a second computing platform thru a challenge invitation as per paragraph 85.  There is a selected relationship of an upper or lower threshold as set forth in paragraph 79) in which the user challenge is generated for the target population of users, the target population of users being […] a group of friends (As this is a Markush group, only one of the options must be taught by the prior art.  paragraph 68 discloses the target population which can be “a set of friends of the player”)
Bansi fails to disclose the value is identified based on a calculated proportion of success associated with the value, however Aghdie discloses calculating a proportion of success associated with a value (paragraph 128 discloses determining the difficulty based on the percentage of users who completed a task with a particular seed value)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send more difficult challenges to users who want more difficult challenges.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bansi in view of Aghdie in order to provide more engaging content to users by providing challenges of an appropriate difficulty.
In claim 2, Aghdie discloses one or more selected game parameters, identifying a value that is not associated with a proportion of success of the in game scenario at or above a predetermined threshold (paragraph 128 The more difficult seeds (which would be a lower threshold value) are assigned to players who requires more difficult levels)
In claim 3, Bansi discloses requiring a user to reach or set a respective identified value for one or more selected game parameters (paragraph 79 discloses both and upper threshold and lower threshold, thus the prior art teaches setting a value and requiring the user to reach a set number of a selected game parameter), Bansi fails to disclose the identified value was reached or set by less than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The more difficult seeds (which would be a lower threshold value) are assigned to players who requires more difficult levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send more difficult challenges to users who want more difficult challenges. 
In claim 4, Bansi discloses requiring a user to not reach or not set a respective identified value for one or more of the selected game parameters (paragraph 79 discloses both an upper threshold and a lower threshold, thus the prior art teaches setting a value and requiring the user to stay below a set number of a selected game parameter) Bansi fails to disclose the identified value was not reached or not set by less than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The more difficult seeds (which would be a lower threshold value) are assigned to players who requires more difficult levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send more difficult challenges to users who want more difficult challenges.
In claim 5, Bansi discloses requiring a user to not reach or not set a respective identified value for one or more of the selected game parameters (paragraph 79 discloses both an upper threshold and a lower threshold, thus the prior art teaches setting a value and requiring the user to stay below a set number of a selected game parameter) Bansi fails to disclose the identified value was not reached or not set by more than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The less difficult seeds (which would be a higher threshold value) are assigned to players who request easier levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send easier challenges to users who want easier challenges.
In claim 6, Bansi discloses requiring a user to reach or set a respective identified value for one or more selected game parameters (paragraph 79 discloses both and upper threshold and lower threshold, thus the prior art teaches setting a value and requiring the user to reach a set number of a selected game parameter) Bansi fails to disclose the identified value was reached or set by more than a threshold proportion of users who were successful in the in game scenario, however Aghdie discloses determining a threshold proportion of users who were successful in an in game scenario (paragraph 128 discloses determining the difficulty based on the percentage of users who complete a task with a particular seed value.  The less difficult seeds (which would be a higher threshold value) are assigned to players who request easier levels.)  This would teach the invention as disclosed in Bansi but using the values of the challenge similar to the seed, with the difficulty determination of Aghdie being used so as to send easier challenges to users who want easier challenges.
In claim 8, Bansi discloses the first or selected parameter comprises one from the list consisting of: (it is noted by examiner that as this is a Markush group, only one of these limitations needs to be provided, however the prior art of Bansi has both) I damage received (paragraph 5 “hits absorbed)  ii. In game resource cost (paragraph 32 of the instant application describes in game resource cost, and one example provided is “in game time taken”.  As such paragraph 5 “lap time” of Bansi teaches this limitation)
In claims 9 and 14, Bansi discloses the user challenge is generated for a target population of users based on telemetry data from a subset of the plurality of users (paragraph 68 discloses the target population which can be “a set of friends of the player”, “from a leaderboard”, or “other lists”.  “A subset of the plurality of users” is a single user within the prior art.  Examiner has interpreted that the broadest reasonable interpretation of the subset of the instant application is not necessarily more than one player.) Bansi fails to disclose, the subset being selected according to one or more similarity criteria with respect to the target population of users, however Aghdie discloses using similarity criteria to group target populations of users with each other for purposes of determining difficulty (paragraph 31, users are grouped into clusters and based on the cluster a determination is used as to what would engage that particular cluster of users)  This would teach performing the invention of Bansi but thru use of the cluster data of Aghdie in order to select the subset from within the same cluster for creation of the challenge generation.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Bansi with Aghdie in order to provide more engaging content to users by providing challenges of an appropriate difficulty.
In claims 10 and 15, Bansi in view of Aghdie discloses the difficulty of a challenge is defined by a proportion of the plurality of users who have succeeded in the in game scenario whilst generating a respective value for the one or more selected game parameters, the or each respective value having the respective selected relationship to the identified values of the one or more selected game parameters (Bansi discloses the values with the respective selected relationships as set forth in claim 1.   Aghdie discloses the difficulty being defined by a proportion of the plurality of users who have succeeded as per paragraph 128)
In claim 11, Bansi discloses the step of generating a user challenge comprises generating a plurality of challenges of increasing difficulty (paragraph 28 discloses a re-challenge which is a challenge with an increased difficulty setting)
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants amendments fail to overcome the 101 as set forth above.
Applicant argues that a human could not be reasonably expected to select an in game scenario for which the gameplay telemetry data from a threshold proportion of a target population of users has been collected, and subsequently generate a user challenge to succeed in the in game scenario for the target population of users, as doing so requires knowledge of ages, locations, friends, lists, clan lists, character classes and/or in game weapons/objects of the plurality of users, which would place a substantial burden on a human attempting to perform such a process for a population of users in a useful amount of time due to the sheer volume of information.    Examiner disagrees.  The broadest reasonable interpretation of the newly set forth claims does not require a high volume of information.  For example a user could mentally track a threshold proportion of 50% of a target population of 2 players within the geographic location of someone’s house and create a challenge for the other player in the house.  Although the human may not be able to manually calculate as many parameters, and may not be able to calculate a proportion of success for as many players, examiner finds that the required scale of calculation to teach the invention as claimed can be manually calculated. Further, even if the argued volume of calculations were claimed, the addition of a computer implementation does not amount to significantly more as increasing the speed of calculation without some innovative method producing the increase is not in itself an inventive step, see Clairlogic, Inc. v. FormFree Holdings Corp.
Applicant argues “neither Bansi or Aghdaie discloses the automatic generation of a challenge for a target population of users as defined in the amended claims”, however Examiner disagrees as the claims do not require automatic generation, they merely claim the user challenge “is generated for the target population of users” and is silent as to how this generation occurs. Further the creation of the challenge occurs via the computer (automatically), as the user manually selects who receives the challenge, however the challenge is created by the computer itself.  The claims merely recite “the target population of users being one or more selected from…” thus selection of the target population is not even positively recited as being performed by the processor, the claims merely claim that a target population exists which has one of the commonalities claimed.  As such, In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, although this feature is not positively recited, for purposes of compact prosecution, examiner points to MPEP 2144.04 III which states that automation of a manual activity has been held to only require ordinary skill in the art as per n In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS H HENRY/               Examiner, Art Unit 3715